Order of disposition, Family Court, Bronx County (Harold J. Lynch, J.), entered on or about January 7, 2004, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed an act which, if committed by an adult, would constitute the crime of sexual abuse in the second degree, and placed him on probation for a period of one year, unanimously affirmed, without costs.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490 [1987]). There is no basis for disturbing the court’s determinations concerning identification and credibility. The victim made a reliable identification when she recognized appellant on the street shortly after the incident, which was corroborated by evidence indicating that appellant *466simultaneously recognized his victim and attempted to flee as soon as he saw her approaching. Concur—Andrias, J.P., Saxe, Ellerin, Sweeny and Catterson, JJ.